Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Amendment, filed on 8/23/22, with respect to Claims 1-14 have been fully considered and are persuasive.  The Non-Final rejection of 5/23/22 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach: 
A powder dispensing device comprising:  a user interface in electrical communication with the at least one motor and the scale, the user interface configured to receive a user-input of a target weight; and
a controller electrically coupled to the at least one motor, scale and user interface, the controller configured to: operate the at least one motor according to the user input; receive a measurement from the scale; and adjust the operation of the at least one motor according to the measurement from the scale, such that controller operates the first barrel to dispense powder until a first portion of the target weight is measured by the scale, and subsequently stop rotation of the first barrel and begin operating the second barrel until the target weight is measured by the scale, as defined within the context of claim 1 along with all other claim limitations.

	A powder dispensing device comprising:  at least one motor coupled to the first barrel and the second barrel, the at least one motor configured to rotate the first barrel and the second barrel; a scale electrically coupled to a scale plate, the scale plate disposed on the housing and below the first barrel and the second barrel; a drain assembly, the drain assembly comprising: a rotatable drain disk coupled to the housing and defining a drain hole, the drain disk rotatable between a first position wherein the drain hole is blocked from the reservoir and a second position wherein the drain hole is in communication with the reservoir; a sensor transmitting a signal representative of a position of the drain disk; and a user interface in electrical communication with the at least one motor and the scale, the user interface configured to receive a user-input, as defined within the context of claim 14 along with all other claim limitations.

	A powder dispensing device comprising: a scale electrically coupled to a scale plate, the scale plate disposed on the housing and below the first barrel and the second barrel; a user interface in electrical communication with the at least one motor and the scale, the user interface configured to receive a user-input of a target weight; and
a controller electrically coupled to the at least one motor, scale and user interface, the controller configured to: select an accuracy tolerance based on the target weight, operate the at least one motor according to the target weight at the accuracy tolerance, as defined within the context of claim 15 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753